Citation Nr: 1410099	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO. 12-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.

The Veteran has raised claims of entitlement to service connection for tinnitus, chronic obstructive pulmonary disease, hypertension, and loss of vision secondary to shall fragment wounds or diabetes mellitus, as well as the issue of entitlement to an increased rating for diabetes mellitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he is unable to work due to his service connected disabilities.  Specifically, at a March 2013 hearing before the undersigned VLJ, the Veteran testified that he has not worked since separating from the military and that his gunshot wounds and residuals of diabetes have rendered him unemployable.  

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  

The Veteran has not been afforded a VA examination to determine whether his numerous service-connected disabilities, either alone or in concert, render him unable to secure and maintain a substantially gainful occupation.  The record is therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2013).  Thus, remand is required to obtain the appropriate examination.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding VA treatment records from the VA Medical Center in American Lake, Washington, and any associated outpatient clinics dated from December 2012 to the present.

2. After the above requested development is completed, schedule the Veteran for an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  The examiner should be provided with the claims file, including a copy of this remand.  Any medically indicated tests should be accomplished.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, residuals of shell fragment wounds to his abdomen, chest, left thigh, and left shoulder, diabetes mellitus, bilateral lower extremity peripheral neuropathy, and hearing loss) either alone, or in combination, render him unable to secure or follow substantially gainful employment.  When formulating this opinion, the examiner should ignore the effects of the Veterans age and any non-service connected disabilities.

A complete rationale for any opinion offered must be provided.

3. Thereafter, the AMC/RO should re-adjudicate the claim for entitlement to a TDIU.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



